840 F.2d 18
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David VROSS, Plaintiff-Appellant,v.The ESCABANA AND LAKE SUPERIOR RAILROAD, A MichiganCorporation, Defendant-Appellee.
No. 87-1585.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and briefs, this panel unanimously agrees that oral argument is not needed.


2
Plaintiff appeals the judgment entered upon a jury verdict for defendant in this civil action filed under the Federal Employers Liability Act, 45 U.S.C. Sec. 51, et seq.  Plaintiff contends that the district court improperly excluded certain testimony of a physician's assistant which was proffered by plaintiff at trial as expert testimony.  The district court found the physician's assistant was not a qualified medical expert and that the testimony, which was given by deposition, was of limited value to the jury.


3
Generally, the decision to admit expert testimony is within the sound discretion of the trial court and will not be disturbed on appeal absent clear error or an abuse of discretion.    Davis v. Combustion Eng'g, Inc., 742 F.2d 916, 919 (6th Cir.1984).  Upon consideration, we conclude that the district court properly excluded the testimony of the physician's assistant.


4
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.